DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The abstract of the disclosure is objected to because the abstract no longer corresponds to the limitations of the independent claim. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claims 7-8 are objected to because of the following informalities: 
Claims 7-8: “um” is recited rather than the intended “µm”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The rejection of claims 7 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
The rejection of claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2019/0164693 to Ono et al. (hereinafter Ono) in view of US Publication 2015/0348712 to Lee et al. (hereinafter Lee).
Claim 1
Ono (FIG. 1-4, 12) discloses a multilayer capacitor, comprising: 
a body (11) including a stack structure of a plurality of dielectric layers (paragraph 46), and a plurality of internal electrodes (12, 13) stacked with each of the plurality of dielectric layers interposed therebetween (paragraph 47); and 
external electrodes (14, 15) disposed in an external portion of the body (11) and electrically connected to the plurality of internal electrodes (12, 13), 
wherein the body (11) includes a central portion (18a), and cover portions (for electrodes: 18b, cover: 19) positioned in an upper portion and a lower portion of the central portion (18a) in a stacking direction of the plurality of the dielectric layers (see, e.g., FIG. 4), 
wherein the body (11) includes a first surface (end for 14) and a second surface (end for 15) exposing the plurality of internal electrodes (12, 13) and opposing each other, a third surface (top) and a fourth surface (bottom) opposing each other in the stacking direction, and a fifth surface (side) and a sixth surface (side) connected to the first to fourth surfaces and opposing each other, 
wherein at least some corners (R) of the cover portions (18b, 19) of the body have curved surfaces (paragraph 57, FIG. 4), 
wherein a length of each of internal electrodes (12, 13) disposed in the cover portions (in 18b) among the plurality of internal electrodes (12, 13) is smaller than a length of an internal electrode disposed in the central portion (18a; see FIG. 4), as recited in claim 1.
Ono does not expressly disclose wherein, when an outer region of the body surrounding the plurality of internal electrodes is defined as a margin region, a portion of the margin region, located directly above or below the internal electrodes disposed in the cover portions in the stacking direction, includes at least two layers including different densities of dielectric layers, as recited in claim 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee with Ono to incorporate a margin region outside the internal electrodes with layers of differing density as taught by Lee (see, e.g., Lee FIG. 2: 161-162) with the structure taught by Ono (see, e.g., Ono FIG. 4: cover 19) and thereby have wherein, when an outer region of the body surrounding the plurality of internal electrodes is defined as a margin region, a portion of the margin region, located directly above or below the internal electrodes disposed in the cover portions in the stacking direction, includes at least two layers including different densities of dielectric layers, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for high porosity residual carbon removal path with an improved removal rate of residual carbon in the exterior covers (Lee paragraph 76), allowing for avoiding cracks and chip-burst defects (paragraph 57-63) and protecting the active part from external stimulus (paragraph 52). 
Claim 2
Ono with Lee teaches the multilayer capacitor of claim 1, wherein, among the internal electrodes of the plurality of internal electrodes (Ono 12, 13) disposed in the cover portions (in 18b), a length of an internal electrode closer to the third (top) or fourth (bottom) surface of the body (11) is smaller than a length of an internal electrode farther from the third or fourth surface (FIG. 3, 4).
Claim 3 

Claim 4
Ono with Lee teaches the multilayer capacitor of claim 1, wherein corners of the cover portions (Ono 18a, 19) at which the third surface (top) is connected to the fifth surface (side) and the sixth surface (side) and corners at which the fourth surface (bottom) is connected to the fifth surface (side) and the sixth surface (side) include curved surfaces (FIG. 3, 4). 
Claim 5
Ono with Lee teaches the multilayer capacitor of claim 4, wherein a margin, δ, of each of the curved corners of the cover portions (Ono: Dmin, paragraph 64, 65, 91, 97, FIG. 12) is greater than or equal to a margin, Wg, of each of the fifth surface and the sixth surface (Ono: Dmax: paragraph 16, 17), where a distance from a surface of the body (11) to a closest internal electrode (12, 13) among the plurality of internal electrodes is defined as a margin.
Claim 6
Ono with Lee teaches the multilayer capacitor of claim 5, wherein δ and Wg satisfy a condition of 1≤δ/Wg≤1.2 (Ono paragraphs 16, 17, 64, 65, 91, 97, FIG. 12).
Claim 9
Ono with Lee teaches the multilayer capacitor of claim 1, wherein a virtual surface defined by connecting ends of the plurality of internal electrodes (Ono 12, 13) disposed in the cover portions (in 18b) of the body in the stacking direction is a curved surface (FIG. 3, 4), and a radius of curvature of the curved surface is the same as a radius of curvature of each of the curved corners of the cover portions (when Dmin = Dmax; Ono FIG. 4, paragraphs 16, 17, 64, 65, 91, 97, FIG. 12). 
 Claim 10
Ono with Lee teaches the multilayer capacitor of claim 1, wherein a virtual surface defined by connecting ends of the plurality of internal electrodes (Ono 12, 13) disposed in the cover portions (in 18b) of the body (11) in the stacking direction is a curved surface, and a radius of curvature of the curved surface is less than a radius of curvature of each of the curved corners of the cover portions (smaller radius of curvature is more curved, virtual surface is more curved than outer surface is curved when Dmin > Dmax; Ono FIG. 4, paragraphs 16, 17, 64, 65, 91, 97, FIG. 12). 
Claim 11
Ono with Lee teaches the multilayer capacitor of claim 10, wherein, when a distance from a surface of the body (Ono 11) to a closest internal electrode (12, 13) among the plurality of internal electrodes is defined as a margin, a radius of curvature of each of the curved corners of the cover portions is a sum of a radius of curvature of the virtual surface and a margin, δ, of each of the curved corners (as shown in FIG. 4; see also paragraphs 16, 17, 64, 65, 91, 97, FIG. 12). 
Claim 12
Ono with Lee teaches the multilayer capacitor of claim 1, wherein density of dielectric layers in the margin region (Lee 161-162; see also Ono 17) is less than density of dielectric layers in a remaining region of the body (Lee paragraph 75, 49-50; see also Ono paragraph 86). 
Claim 13
Ono with Lee teaches the multilayer capacitor of claim 12, wherein the margin region (Lee 161-162) includes at least two layers (161a-b, 162a-b) including different densities (paragraph 75) of dielectric layers, and density of a dielectric layer (161a-162a) is higher in a layer adjacent to the plurality of internal electrodes (121 and 122 of 150) among the at least two layers of the margin region (161a-b, 162a-b; FIG. 4A).
Claim 18
.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ono with Lee in view of US Publication 2017/0011852 to Miyazaki.
Claim 7 
Ono with Lee teaches the multilayer capacitor of claim 5, as shown above.
Ono does not expressly disclose wherein Wg satisfies a condition of 0.5µm≤Wg≤T/12, where T refers to a thickness of the body in the stacking direction, as recited in claim 7, as the drawings of Ono are not expressly disclosed as scale drawings (see MPEP 2125).
Miyazaki (paragraph 68) provides examples of multilayer capacitor bodies with a T of 0.5 mm to 0.1 mm in the stacking direction. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05. Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range, but has heretofore not done so. See MPEP 2144.05. See also MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 
In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Miyazaki with Ono with Lee to incorporate a multilayer capacitor body with dimensions as taught by Miyazaki with the margin dimensions taught by Ono with Lee and thereby obtain the claimed 0.5µm≤Wg≤T/12, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a 
Claim 8
Ono with Lee teaches the multilayer capacitor of claim 1, as shown above.
Ono does not expressly wherein a radius of curvature, R, of each of the curved corners of the cover portions and a thickness, T, of the body in the stacking direction satisfy a condition of 10µm≤R≤T/4, as recited in claim 8, as the drawings of Ono are not expressly disclosed as scale drawings (see MPEP 2125).
Miyazaki (paragraph 86) provides an example of a radius of curvature of about 10µm and Miyazaki (paragraph 68) provides examples of multilayer capacitor bodies with a T of 0.5 mm to 0.1 mm. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05. Applicant can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range, but has heretofore not done so. See MPEP 2144.05. See also MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results. 
In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Miyazaki with Ono with Lee to incorporate a radius of curvature and a multilayer capacitor body with dimensions as taught by Miyazaki with the margin dimensions taught by Ono with Lee and thereby obtain the claimed 10µm≤R≤T/4, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for barrel polishing to round corner portions and ridge portions (Miyazaki paragraph 86) to control the pulling force exerted by conductive paste contacting the multilayer capacitor (paragraph 108) and for a multilayer capacitor with a thicker . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ono with Lee in view of US Publication 2015/0021073 to Kim.
Ono with Lee teaches the multilayer capacitor of claim 1, as shown above.
Ono does not expressly wherein, when a distance from a surface of the body to a closest internal electrode among the plurality of internal electrodes is defined as a margin, a margin, Wg, of each of the fifth surface and the sixth surface and a margin, Tg, of each of the third surface and the fourth surface satisfy a condition of 0.8≤Tg/Wg≤1.2, as recited in claim 19, as the drawings of Ono are not expressly disclosed as scale drawings (see MPEP 2125).
Kim (FIG. 5) teaches when a distance from a surface of the body to a closest internal electrode (30) among the plurality of internal electrodes is defined as a margin, a margin, Wg (side portion d1), of each of the fifth surface and the sixth surface and a margin, Tg, of each of the third surface and the fourth surface (thickness of cover layer 100a, 100b) satisfy a condition of 0.8≤Tg/Wg≤1.2 (paragraph 14, 15, 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kim with Ono with Lee to incorporate cover and side margin thicknesses as taught by Kim in the structure taught by Ono with Lee, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows maximizing the capacity (Kim paragraph 80, 85, 88) while avoiding radiating cracks and maintaining moisture resistance (paragraph 81, 86, 87).
Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The previous non-statutory double patenting rejections are withdrawn.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4, and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, and 19-20 of copending Application No. 16/562,824 (hereinafter ‘824) in view of Lee. 
Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 1, ‘824 claims in claims 1, 17, and 19 a multilayer capacitor, comprising:
a body including a stack structure of a plurality of dielectric layers, and a plurality of internal electrodes stacked with each of the plurality of dielectric layers interposed therebetween (claim 1 lines 2-5); and 
external electrodes disposed in an external portion of the body and electrically connected to the plurality of internal electrodes (claim 1 lines 6-8), 
wherein the body includes a central portion, and cover portions positioned in an upper portion and a lower portion of the central portion in a stacking direction of the plurality of the dielectric layers (claim 1 lines 9-11), 
wherein the body includes a first surface and a second surface exposing the plurality of internal electrodes and opposing each other, a third surface and a fourth surface opposing each other in the 
wherein at least some corners of the cover portions of the body have curved surfaces (claim 1 lines 19-20),
wherein a length of each of internal electrodes disposed in the cover portions among the plurality of internal electrodes is smaller than a length of an internal electrode disposed in the central portion (claim 1 lines 27-30), and
wherein, when an outer region of the body surrounding the plurality of internal electrodes is defined as a margin region (claim 17 lines 1-3), a portion of the margin region, located directly above or below the internal electrodes disposed in the cover portions in the stacking direction, includes at least two layers including different densities of dielectric layers (claim 19). 
Assuming, arguendo, the broader claim language of ‘824, while setting forth a margin region with the recited limitations, does not sufficiently set forth “a portion of the margin region” with two layers including different densities located directly above or below the internal electrodes disposed in the cover portions in the stacking direction to render claim 1 of the application unpatentable, Lee (as above, e.g., FIG. 2, 4A) shows that such an arrangement would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as such a combination and/or modification allows for high porosity residual carbon removal path with an improved removal rate of residual carbon in the exterior covers (Lee paragraph 76), allowing for avoiding cracks and chip-burst defects (paragraph 57-63) and protecting the active part from external stimulus (paragraph 52).
Regarding claim 4, ‘824 in view of Lee further claims the multilayer capacitor of claim 4 in claims 1, 17, and 19 (claim 1 lines 19-26).
Regarding claim 12, ‘824 in view of Lee further claims the multilayer capacitor of claim 12 in claims 1, 17, and 19 (claim 17).
Regarding claim 13, ‘824 in view of Lee further claims the multilayer capacitor of claim 13 in claims 1, 17, and 19 (claim 19).
Regarding claim 14, ‘824 in view of Lee further claims the multilayer capacitor of claim 14 in claims 1, 17, and 19-20 (claim 20).
Regarding claim 15, ‘824 in view of Lee further claims the multilayer capacitor of claim 15 in claims 1, 17, and 19-20 (claim 20).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848